Dismissed and Memorandum Opinion filed April 15, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00215-CV

          IN THE INTEREST OF S.L.M. AND A.D.M., CHILDREN



                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CP-0012

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed March 3, 2014. The notice of
appeal was filed March 10, 2014. On March 25, 2014, the trial court found
appellant is not indigent. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent); Tex. R. App. P. 20.1 (listing requirements for establishing
indigence); see also; Tex. Gov’t Code Ann. ' 51.207.
      On April 3, 2014, this court ordered appellant to pay the appellate filing fee
on or before April 8, 2014, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                         2